 VORPALGALLERIES485Michael Muldoon Elder,d/b/a Vorpal Galleries andLesleyM. Flesch,Lilab Thayer Toland,Susan M.Elsass,Shiwa Kartso Harris,John W. Jaccard,MichaelTerryJones,Michael Mulcahy, MariettMuller,Kathryn Burke,Lynn Kearcher,Thomas J.WingWo, Jr. Cases 20-CA-11047-1,-2,-3,-4, -5,-6,-7,-8,-9, -10, and -11March 1, 1977ORDEROn December 20, 1976, the National Labor Rela-tionsBoard issued a Decision and Order' in theabove-entitled proceedings in which the Board foundthat the Respondent had unlawfully dischargedstriking employees and ordered him,inter alia,toreinstate them upon their proper application thereforand make them whole for any loss of pay they mayhave suffered by reason of their discharges and tonotify such employees of their right to reinstatement.Thereafter the General Counsel filed a motion forreconsideration of the Board's Order, requesting thatitbe revised to permit an interpretation that thequestion of whether the discharged strikers made anunconditional offer to return to work on January 26,1976,may properly be deferred to the compliancestage of these proceedings. The Respondent has filedan opposition to this motion.We find nothing in the General Counsel's motion towarrant reconsideration of our previous Order. How-ever, in the interest of resolving the issue joined bythemotion and the opposition, we shall treat themotion as one for clarification of our Order.The Order was not intended, nor should it beconstrued, as precluding the consideration of anymatters affecting the remedy, including any uncondi-tionaloffer to return to work made before theissuance of the Decision and Order, in the compli-ance stages of these proceedings.Accordingly,it ishereby ordered that theBoard'sOrder dated December 20, 1976, be, and it hereby is,clarified to provide that any issues normally litigablein the compliance stages, including the matters raisedby the General Counsel in the instant motion, arepreserved for the compliance stages of these proceed-ings.21227 NLRB No. 65,Members Fanning and Jenkins dissenting in part.unlawfully discharged strikers to apply for reinstatement,they concur in this2AlthoughMembers Fanning and Jenkins would not require thetreatment of the motion for reconsideration and construction of the Order.228 NLRB No. 58